Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This Office Action is in response to applicant’s communication filed on 08/14/21. Claims 1-12 are pending in this application. 
Information Disclosure Statement
The information disclosure statement filed on 08/14/20 has been received and is being considered. 
Claim Rejections Under 35 U.S.C. §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5 and 6 are rejected under 35 U.S.C. 103 as being obvious over KIM et al (US 20160357039 A1, hereinafter as “Kim”) in view of JANG et al (US 20100159248 A1). 
Regarding claim 1, Figure 4 of Kim discloses a semiconductor nanoparticle (142, [0051] and [0052]) comprising: a core (AgInZnS); and a shell (InS) on a surface of the core (a core of AgInZnS and a shell of InS has this properties), wherein the semiconductor nanoparticle (142) emit light upon being irradiated with light ([0041]), 
the core is made of a semiconductor that contains M1, M2, and Z, wherein M1 is at least one element selected from a group consisting of Ag, Cu, and Au,  and M2 is at least one element selected 
the shell is made of a semiconductor that consists essentially of a Group 13 element and a Group 16 element (Claim 12 of Kim), and having a greater band-gap energy than the core. 
KIM does not disclose a compound containing a Group 15 Element disposed on a surface of  the shell, the group 15 element containing at least P with a negative oxidation number.
However, JANG is a pertinent art which teaches semiconductor nanocrystals and methods for preparing the same. More specifically, Group 15 semiconductor containing P (see para [0040] disclosing phosphoric acids). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a photoluminescence spectrum of the semiconductor nanoparticle having a peak at a wavelength from 510 nm to 593 nm with a full width at half maximum of 50 nm or less with routine experiment and optimization since these parameters are result effective variable for increasing color purity according to the teaching of JANG ([0087]- [0091]). In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious).
Regarding claim 2, Kim and Jang discloses the core-shell semiconductor nanoparticles according to claim 1, wherein the shell contains Ga as the Group 13 element (see para [0048] of Kim disclosing gallium).
Regarding claim 4, Kim and Jang disclose the core-shell semiconductor nanoparticles according to claim 1, wherein the core contains Ag as M1, at least one of In and Ga as M2, and S as Z (see para [0051] disclosing silver indium zinc sulfide).

It would have been obvious to combine Kim, Jang and Chevalier. Kim, Jang and Chevalier may be combined by forming the device of Kim, Jang in accordance with Chevalier to have a ZnS shell, as disclosed in Chevalier. One having ordinary skill in the art would be motivated to combine Kim, Jang and Chevalier in order to produce a light emitting device.
Regarding claim 6, Kim and Jang disclose the core-shell semiconductor nanoparticles according to claim 1, it would be obvious for the device of Kim and Jang to have an emission lifetime of 200 ns or less because the disclosed device is the same.

Claims 3, 10 are rejected under 35 U.S.C. 103 as being obvious over KIM in view of JANG and further in view of Chevalier (US 20160280991 ).
Regarding claim 3, Kim, Jang disclose the core-shell semiconductor nanoparticles according to claim 1, and Chevalier discloses wherein the shell contains S as the Group 16 element (Chevalier discloses a ZnS shell). Kim, Jang and Chevalier are in the same or similar fields of endeavor. It would have been obvious to combine Kim, Jang and Chevalier. Kim, Jang and Chevalier may be combined by forming the device of Kim, Jang in accordance with Chevalier to have a ZnS shell, as disclosed in Chevalier. One having ordinary skill in the art would be motivated to combine Kim, Jang and Chevalier in order to produce a light emitting device.
Regarding claim 10, Kim discloses a method of making a semiconductor nanoparticle (142, [0051] and [0052]) comprising: forming a core (AgInZnS); and forming a shell (InS) on a surface of the 
the core is made of a semiconductor that contains M1, M2, and Z, wherein M1 is at least one element selected from a group consisting of Ag, Cu, and Au,  and M2 is at least one element selected from a group consisting of Al, Ga, In, and TI, and Z containing at least one element selected from the group consisting of S, Se, and Te, and 
the shell is made of a semiconductor that consists essentially of a Group 13 element and a Group 16 element (Claim 12 of Kim), and having a greater band-gap energy than the core. 
KIM does not disclose a compound containing a Group 15 Element disposed on a surface of  the shell, the group 15 element containing at least P with a negative oxidation number.
However, JANG is a pertinent art which teaches semiconductor nanocrystals and methods for preparing the same. More specifically, Group 15 semiconductor containing P (see para [0040] disclosing phosphoric acids). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a photoluminescence spectrum of the semiconductor nanoparticle having a peak at a wavelength from 510 nm to 593 nm with a full width at half maximum of 50 nm or less with routine experiment and optimization since these parameters are result effective variable for increasing color purity according to the teaching of JANG ([0087]- [0091]). In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious).
Regarding claim 11, Kuwabata and Chevalier disclose a light-emitting device, comprising: a light conversion member; and a semiconductor light-emitting element, wherein the light conversion member contains the core-shell semiconductor nanoparticles according to claim 1 (see Kim, disclosing LED’s).

Claim 7 is rejected under 35 U.S.C. §103 as being unpatentable over Kim and Jang and further in view of Torimoto (US 20210343908 A1).
Regarding claim 7, Kim and Jang disclose the core-shell semiconductor nanoparticles according to claim 1, Torimoto discloses having an excitation spectrum or an absorption spectrum with an exciton peak (see para [0040] of Torimoto disclosing an excition peak). Kim and Jang and Torimoto are in the same or similar fields of endeavor. It would have been obvious to combine Kim and Jang with Torimoto. Kim and Jang and Torimoto may be combined by forming the device of Kim and Jang with the characteristics of Torimoto. One having ordinary skill in the art would be motivated to combine Kim and Jang with Torimoto in order to increase efficiency, output, uniformity and device stability, see para [0040] of Torimoto.

Claims 8, 9 are rejected under 35 U.S.C. §103 as being unpatentable over Kim and Jang and further in view of Hebrink (US 20130186466 A1).
Regarding claim 8, Kim and Jang disclose the core-shell semiconductor nanoparticles according to claim 1, Hebrink discloses having a band-edge emission component with a purity of 40% or more over an entire emission spectrum (see para [0055] of Hebrink). Kim and Jang and Hebrink are in the same or similar fields of endeavor. It would have been obvious to combine Kim and Jang with Hebrink. Kim and Jang may be combined with Hebrink by including the quantum dots in the disclosed arrangement and design of Hebrink. One having ordinary skill in the art would be motivated to combine Kim and Jang with Hebrink in order to have a wide transmission band, see para [0055].
Regarding claim 9, Kim and Jang disclose the core-shell semiconductor nanoparticles according to claim 1, having a band-edge emission component with a purity of 40% or more over an entire 
Kim, Jang and Hebrink are in the same or similar fields of endeavor. It would have been obvious to combine Kuwabata and Chevalier with Hebrink. Kuwabata and Chevalier may be combined with Hebrink by including the quantum dots in the disclosed arrangement and design of Hebrink. One having ordinary skill in the art would be motivated to combine Kuwabata and Chevalier with Hebrink in order to have a wide transmission band, see para [0055].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD CHIN whose telephone number is (571)270-1827. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on (571) 270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/EDWARD CHIN/Primary Examiner, Art Unit 2813